Exhibit 4.3 JMG EXPLORATION, INC. AND CORPORATE STOCK TRANSFER Warrant Agent WARRANT AGREEMENT Dated , 2004 TABLE OF CONTENTS* Section 1 Warrants 1 Section 2 Detachability 1 Section 3 Warrant Certificates 2 Section 4 Registration of Transfers and Exchanges 2 Section 5 Exercise of Warrants 2 Section 6 Not Used 3 Section 7 Payment of Taxes 3 Section 8 Mutilated or Missing Warrant Certificates 4 Section 9 Reservation of Shares 4 Section 10 Registration of Shares Issuable Upon Exercise of Warrants 4 Section 11 Adjustments of Exercise Price and Either Shares Purchasable or Number of Warrants 4 Section 12 Fractional Warrants and Fractional Shares 10 Section 13 Notices to Warrant Holders 10 Section 14 Rights of Warrant Holders 11 Section 15 Warrant Agent 12 Section 16 Merger, Consolidation or Change of Name of Warrant Agent 13 Section 17 Change of Warrant Agent 14 Section 18 Notices 14 Section 19 Supplements and Amendments 15 Section 20 Successors 16 Section 21 Termination 16 Section 22 Governing Law 16 Section 23 Benefits of This Agreement 16 Section 24 Agreement Available to Warrant Holders 16 Section 25 Counterparts 16 EXHIBIT A 18 FORM OF WARRANT CERTIFICATE 20 ASSIGNMENT 20 EXERCISE 20 *This Table of Contents does not constitute a part of this Agreement or have any bearing upon the interpretation of any of its terms and provisions. i THIS WARRANT AGREEMENT, dated as of , is between JMG EXPLORATION, INC. ("Company"), a California corporation, and Corporate Stock Transfer (called, as well as any successor acting as warrant agent under this Agreement, the "Warrant Agent"). WHEREAS, the Company has one class of common stock, $0.001 par value (the "Common Stock"), and the Company will issue shares of its Common Stock pursuant to Registration Statement No. - that the Company has filed with the United States Securities and Exchange Commission; and WHEREAS, in connection with the issuance of said shares of Common Stock, the Company will issue Warrants: all shares of Common Stock, $0.001 par value, and, if appropriate after certain adjustments provided for in this Agreement, of such other classes of securities or property to be purchased upon the exercise of the Warrants being called the "Shares"; and WHEREAS, the Company will issue the Shares and Warrants in units (the "Units"), each Unit consisting of one Share and one Warrant (evidenced by a "Warrant Certificate"); and WHEREAS, each Warrant will entitle the Warrant Holder to purchase one Share; and WHEREAS, the Company desires to enter into this Agreement to establish the terms and conditions of the Warrants, to set forth the rights of the registered holders of the Warrants (collectively the "Warrant Holders"), and to provide for the transfer and exercise of the Warrants and other matters; and WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company and the Warrant Agent is willing so to act under the terms of this Agreement: NOW THEREFORE, in consideration of the mutual agreements stated in this Agreement, the Company and the Warrant Agent agree as follows: SECTION 1 - WARRANTS Subject to the provisions of this Agreement, each Warrant shall entitle the Warrant Holder by exercising the Warrant to purchase from the Company one fully-paid and nonassessable Share at an initial price of $4.25 per Share. The price at which a Warrant is exercisable at a particular time shall be called the Exercise Price." The Warrants will expire at 5:00 p.m. Los Angeles, California time, on or such later date as is determined pursuant to the terms of Section 19 hereof (the actual time of expiration of the Warrants being called the "Expiration Date"). At the time of expiration of the Warrants, any unexercised Warrants will become void and all rights of the Warrant Holders under the terms of the Warrant Certificate, this Agreement, and otherwise shall cease. SECTION 2 - DETACHABILITY The Common Stock and Warrants comprising the Units will be detachable immediately. A Warrant Certificate may be presented for exercise, sold, assigned, or otherwise conveyed on the books of the Warrant Agent either separate from (if the Common Stock and Warrants are then detachable) or together with a certificate representing shares of the Company's Common Stock. -1- SECTION 3 - WARRANT CERTIFICATES (a) The Warrant Certificates shall be in registered form only. The text of the Warrant Certificates, including the forms of exercise and assignment to be printed on the reverse side of the Warrant Certificates, shall be substantially in the form set forth in Exhibit A attached to this Agreement. Warrant Certificates shall be signed by, or shall bear the facsimile signatures of the Chairman of the Board, the President or a Vice President of the Company, and the Secretary or an Assistant Secretary of the Company and shall bear a facsimile of the Company's corporate seal. If any person whose facsimile signature has been placed upon any Warrant Certificate as the signature of an officer of the Company shall have ceased to be such officer before such Warrant Certificate is countersigned, issued, and delivered, such Warrant Certificate may be countersigned, issued, and delivered with the same effect as if such person had not ceased to be such officer. Any Warrant Certificate may be signed by, or may bear the facsimile signature of, any person who at the actual date of the preparation of such Warrant Certificate shall be a proper officer of the Company to sign such Warrant Certificate even though such person was not such an officer upon the date of this Agreement. (b) Warrant Certificates shall be manually countersigned by the Warrant Agent and shall not be valid for any purpose unless so countersigned. The Warrant Agent is hereby authorized to countersign and deliver to, or in accordance with the instructions of, any Warrant Holder any Warrant Certificate which is properly issued under the terms of this Agreement. SECTION 4 - REGISTRATION OF TRANSFERS AND EXCHANGES (a) The Warrant Agent shall from time to time register the transfer of any outstanding Warrants upon records to be maintained by the Warrant Agent for such purpose upon surrender of a Warrant Certificate to the Warrant Agent for transfer, accompanied by appropriate instruments of transfer in form satisfactory to the Company and the Warrant Agent and duly executed by the Warrant Holder or a duly authorized attorney.
